UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1: Schedule of Investments Equity Income Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Common Stocks (95.1%) 1 Consumer Discretionary (6.6%) Lowe's Cos. Inc. 4,721,410 167,705 McDonald's Corp. 757,815 66,847 WPP plc 4,550,845 66,157 Home Depot Inc. 982,900 60,792 Mattel Inc. 1,600,150 58,598 Thomson Reuters Corp. 1,877,300 54,554 Time Warner Cable Inc. 324,500 31,538 Kohl's Corp. 475,000 20,416 H&R Block Inc. 1,071,300 19,894 Gannett Co. Inc. 1,033,000 18,604 Foot Locker Inc. 528,600 16,979 Brinker International Inc. 520,100 16,118 Darden Restaurants Inc. 349,100 15,734 Cooper Tire & Rubber Co. 589,500 14,950 Whirlpool Corp. 48,200 4,904 Belo Corp. Class A 529,650 4,062 Time Warner Inc. 79,300 3,793 Hasbro Inc. 56,300 2,021 Consumer Staples (14.3%) Philip Morris International Inc. 2,725,495 227,960 Procter & Gamble Co. 2,049,890 139,167 General Mills Inc. 2,836,100 114,607 Kimberly-Clark Corp. 1,287,558 108,709 Kraft Foods Group Inc. 2,352,209 106,955 Unilever NV 2,782,840 106,583 PepsiCo Inc. 1,480,330 101,299 Wal-Mart Stores Inc. 1,440,392 98,278 Sysco Corp. 2,525,260 79,950 Coca-Cola Co. 1,787,764 64,806 Altria Group Inc. 1,934,645 60,787 Imperial Tobacco Group plc 788,651 30,454 HJ Heinz Co. 438,600 25,298 Reynolds American Inc. 543,000 22,497 ConAgra Foods Inc. 753,100 22,217 Campbell Soup Co. 565,100 19,716 British American Tobacco plc 340,463 17,251 Universal Corp. 327,182 16,330 Walgreen Co. 263,400 9,748 Colgate-Palmolive Co. 91,500 9,565 Mondelez International Inc. Class A 266,989 6,800 Energy (12.4%) Exxon Mobil Corp. 4,748,330 410,968 Chevron Corp. 3,403,910 368,099 ConocoPhillips 2,171,990 125,954 Royal Dutch Shell plc Class B 3,385,287 119,814 Occidental Petroleum Corp. 1,004,000 76,916 BP plc ADR 1,265,900 52,712 Marathon Petroleum Corp. 369,900 23,303 Valero Energy Corp. 557,100 19,008 Phillips 66 131,200 6,967 Exchange-Traded Fund (0.6%) 2 Vanguard Value ETF 963,400 56,648 Financials (12.7%) JPMorgan Chase & Co. 6,240,890 274,412 Marsh & McLennan Cos. Inc. 5,184,320 178,704 BlackRock Inc. 489,790 101,244 ACE Ltd. 1,090,530 87,024 Wells Fargo & Co. 2,417,180 82,619 PNC Financial Services Group Inc. 1,337,392 77,983 Chubb Corp. 947,480 71,364 M&T Bank Corp. 717,000 70,603 Swiss Re AG 671,031 48,975 Travelers Cos. Inc. 416,400 29,906 Aflac Inc. 545,700 28,988 Bank of New York Mellon Corp. 1,098,600 28,234 Allstate Corp. 641,500 25,769 Fifth Third Bancorp 1,543,200 23,441 BB&T Corp. 782,000 22,764 Huntington Bancshares Inc. 3,125,000 19,969 PartnerRe Ltd. 228,100 18,360 Validus Holdings Ltd. 502,300 17,370 SLM Corp. 552,100 9,457 Invesco Ltd. 340,800 8,891 American Express Co. 131,400 7,553 Montpelier Re Holdings Ltd. 41,500 949 Health Care (12.5%) Johnson & Johnson 4,684,605 328,391 Merck & Co. Inc. 7,449,204 304,970 Pfizer Inc. 11,412,577 286,227 Roche Holding AG 482,552 98,308 Abbott Laboratories 1,047,100 68,585 Eli Lilly & Co. 903,749 44,573 AstraZeneca plc ADR 698,389 33,013 Baxter International Inc. 292,000 19,465 Medtronic Inc. 347,700 14,263 Bristol-Myers Squibb Co. 346,432 11,290 Industrials (13.2%) General Electric Co. 12,401,092 260,299 3M Co. 1,734,800 161,076 United Technologies Corp. 1,848,200 151,571 Eaton Corp. plc 2,221,060 120,381 United Parcel Service Inc. Class B 1,423,700 104,969 Illinois Tool Works Inc. 1,575,650 95,815 Stanley Black & Decker Inc. 1,217,990 90,095 Waste Management Inc. 1,517,000 51,184 Lockheed Martin Corp. 511,200 47,179 Boeing Co. 587,100 44,244 Honeywell International Inc. 661,962 42,015 Raytheon Co. 452,900 26,069 Schneider Electric SA 348,898 26,022 Northrop Grumman Corp. 364,713 24,647 L-3 Communications Holdings Inc. 168,200 12,888 Exelis Inc. 922,400 10,395 RR Donnelley & Sons Co. 482,800 4,345 Deluxe Corp. 122,100 3,937 Steelcase Inc. Class A 83,900 1,069 Emerson Electric Co. 19,700 1,043 Information Technology (8.5%) Microsoft Corp. 7,688,449 205,512 Intel Corp. 8,948,730 184,612 Analog Devices Inc. 3,000,380 126,196 Cisco Systems Inc. 4,237,800 83,273 Maxim Integrated Products Inc. 2,593,586 76,252 Xilinx Inc. 1,623,500 58,284 Accenture plc Class A 560,000 37,240 Seagate Technology plc 771,700 23,521 Computer Sciences Corp. 547,100 21,911 Broadridge Financial Solutions Inc. 116,500 2,666 Materials (3.6%) International Paper Co. 1,601,700 63,812 Dow Chemical Co. 1,963,700 63,467 Nucor Corp. 1,284,960 55,484 EI du Pont de Nemours & Co. 1,215,557 54,664 LyondellBasell Industries NV Class A 543,900 31,051 PPG Industries Inc. 213,300 28,870 Eastman Chemical Co. 358,000 24,362 Huntsman Corp. 1,154,700 18,360 Bemis Co. Inc. 228,600 7,649 PH Glatfelter Co. 189,100 3,305 Freeport-McMoRan Copper & Gold Inc. 28,400 971 Telecommunication Services (4.2%) AT&T Inc. 8,195,025 276,254 Verizon Communications Inc. 1,813,498 78,470 Vodafone Group plc ADR 1,931,610 48,657 Utilities (6.5%) Xcel Energy Inc. 2,968,990 79,302 National Grid plc 6,003,391 68,766 UGI Corp. 2,059,660 67,371 Northeast Utilities 1,341,110 52,411 NextEra Energy Inc. 756,896 52,370 PPL Corp. 1,091,060 31,237 American Electric Power Co. Inc. 721,620 30,799 PG&E Corp. 614,200 24,678 Public Service Enterprise Group Inc. 700,000 21,420 DTE Energy Co. 353,200 21,210 American Water Works Co. Inc. 514,800 19,114 Ameren Corp. 617,800 18,979 Pinnacle West Capital Corp. 366,200 18,669 NV Energy Inc. 997,200 18,089 Vectren Corp. 593,000 17,434 Wisconsin Energy Corp. 465,900 17,168 PNM Resources Inc. 778,300 15,963 Portland General Electric Co. 489,600 13,395 Dominion Resources Inc. 256,870 13,306 Consolidated Edison Inc. 228,500 12,691 Duke Energy Corp. 74,700 4,766 Avista Corp. 179,900 4,337 Southern Co. 68,900 2,950 Total Common Stocks (Cost $7,807,630) Coupon Temporary Cash Investments (4.5%) 1 Money Market Fund (2.6%) 3 Vanguard Market Liquidity Fund 0.162% 250,428,000 250,428 Face Maturity Amount Date ($000) Repurchase Agreement (1.8%) Goldman Sachs & Co. (Dated 12/31/12, Repurchase Value $171,202,000, collateralized by Government National Mortgage Assn. 4.500%, 11/20/24-7/20/41) 0 250% 1/2/13 171,200 171,200 U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.097% 3/27/13 15,400 15,395 4,5 Freddie Mac Discount Notes 0.125% 2/19/13 200 200 4,5 Freddie Mac Discount Notes 0.118% 3/11/13 100 100 Total Temporary Cash Investments (Cost $437,323) Total Investments (99.6%) (Cost $8,244,953) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.1% and 1.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $700,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to Equity Income Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
